IN THE SUPREME COURT OF THE STATE OF NEVADA


                   SHANNON DAVID MCCOY,                                    No. 83128
                                   Appellant,
                                      VS.
                   AITOR NARVAIZA; ELKO COUNTY                                    FILED
                   JAIL; MEDALLUS MEDICAL; COLTON
                                                                                  MAR 0 4 2022
                   DOE; ROSINA DOE; BAILEY DOE;
                   JOANNA DOE; RACHOT                                            IMIJHPA
                                                                                       FIEBMVANU R T
                   VACHAROTHONE; JOHN DOE; AND                              By    ,77.71
                                                                                    DEPUTY CLERK
                   JANE DOE,
                                     Res • ondents.
                   SHANNON DAVID MCCOY,                                    No. 83129
                                     Appellant,
                                      VS.
                   AITOR NARVAIZA, SHERIFF; BOBBY
                   ADKINS; E. GONZALEZ; JORDAN
                   GREBENC; JOHN HATCH; RICHIE
                   LASPADE; AND MICHAEL SILVA,
                                     Res s ondents.
                   SHANNON DAVID MCCOY,                                    No. 83130
                                    Appellant,
                                      VS.
                   AITOR NARVAIZA, SHERIFF,
                                    Res • ondent.




                                        ORDER DISMISSING APPEALS

                               These are pro se appeals. Fourth Judicial District Court, Elko
                   County; Kriston N. Hill, Judge.
                               On November 4, 2021, this court entered an order consolidating
                   these appeals and directing appellant to file and serve a single informal
                   brief or opening brief by December 6, 2021. Appellant did not comply or
                   otherwise communicate with this court. Accordingly, on January 7, 2022,
SUPREME COURT
      OF
                   this court entered an order directing appellant to file and serve, by January
    NEVADA


(0) 1947A 41040.
                                                                                           ov-     6,9443
                21, 2022, either an informal brief or an opening brief. The order cautioned
                that failure to comply could result in the dismissal of these appeals as
                abandoned. To date, appellant has not filed an informal brief or an opening
                brief or otherwise communicated with this court. As it appears that
                appellant has abandoned these appeals, this court
                            ORDERS these appeals DISMISSED.




                                                                    , J.
                                        Silver


                                           J.
                Cadish                                       Pickering




                cc:   Hon. Kriston N. Hill, District Judge
                      Shannon David McCoy
                      Attorney General/Carson City
                      Erickson Thorpe & Swainston, Ltd.
                      Elko County District Attorney
                      Elko County Clerk




SUPREME COURT
         OF
      NEVADA


[0) 19,11A